967 F.2d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.U.S. IMMIGRATION AND NATURALIZATION SERVICE,Petitioner/Cross-Respondent,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent/Cross-Petitioner.National Treasury Employees Union (NTEU), Amicus.
Nos. 91-70078, 91-70162.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 10, 1992.Decided June 22, 1992.

Before GOODWIN, SCHROEDER and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
The United States Immigration and Naturalization Service petitions for review of an order of the Federal Labor Relations Authority permitting border agents working for the INS to wear union insignias on their uniforms while on duty.   The FLRA makes a cross-application for enforcement of its order.


3
The Authority acknowledges that its decision is inconsistent with this court's decision in  I.N.S. v. Federal Labor Relations Authority, 855 F.2d 1454 (9th Cir.1988) ("INS I "), a decision binding on this panel.   The Authority notes that the reasoning of this court's decision in INS I is criticized by the Fifth Circuit in  United States Dept. of Justice v. Federal Labor Relations Authority, 955 F.2d 998 (5th Cir.1992).   Even under the Fifth Circuit's reasoning, however, the FLRA's decision here, that the Service committed an unfair labor practice when it ordered agents to remove union pins, is unsound and would be found unenforceable.


4
The petition for review is GRANTED and the Authority's decision is set aside.   A cross-petition for enforcement is DENIED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3